Citation Nr: 1121205	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-39 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for status post anterior cruciate ligament (ACL) reconstruction and arthroscopy of the left knee with osteoarthritis (left knee disability).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is now with the RO in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her October 2009 substantive appeal, the Veteran did not indicate whether she wanted a hearing before the Board. It appears the RO sent her a letter in October 2009 to clarify whether she wanted a hearing.  The Veteran returned the response form in March 2010 indicating that she waived her right to an in person hearing and chose to have a Videoconference hearing instead.

In April 2011, the RO certified the appeal to the Board before the Veteran was scheduled for her requested hearing.

Thus, considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R.  § 20.700(a), (e) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), (e), 20.704(a) (2010), as the docket permits, in the order that the request was received.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran does not need to take action unless otherwise informed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


